Citation Nr: 1412667	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-29 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES


1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depression prior to July 1, 2009. 

2.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depression since July 1, 2009.

3.  Entitlement to a disability rating in excess of 30 percent for epigastric pain with hiatal hernia.


REPRESENTATION

Appellant represented by:	Mark Bean




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to March 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file.

During the pendency of the appeal, the AOJ awarded an increased evaluation for service connected PTSD with major depression from 50 percent to 70 percent, effective October 22, 2010.  

The issues have been recharacterized to reflect the evidence of record.


FINDINGS OF FACT

1.  Prior to July 1, 2009, the Veteran's PTSD with major depression was productive of, at most, occupational and social impairment with reduced reliability and productivity; the objective evidence did not establish that PTSD with major depression resulted in deficiencies in most areas of total occupational and social impairment.

2.  Since July 1, 2009, the Veteran's PTSD with major depression has been productive of depressed mood, sleep disturbance requiring treatment with medication, social avoidance, and difficulties concentrating.  The evidence reveals that the Veteran has been unable to maintain employment due to his service-connected psychiatric disability.

3.  At a hearing held in September 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a higher disability rating for epigastric pain with hiatal hernia.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD were not met prior to July 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411 (2013).

2.  The criteria for a disability rating of 100 percent for PTSD with major depression have been met since July 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411 (2013).

3.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to a higher disability rating for epigastric pain with hiatal hernia.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

A February 2008 letter satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1) (2013).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a July 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A  (West 2002), 38 C.F.R. § 3.159 (2013).  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration . 38 C.F.R. § 3.159(c)(2) (2013).  VA examinations for PTSD were provided in April 2008 and June 2012.  The VA examiners conducted thorough interviews and described the current severity of the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Principles of Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each  disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of the two disability ratings shall be applied, the higher is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007). 




Rating Criteria:

The Veteran was assigned a 50 percent rating from December 2007 and a 70 percent rating from October 2010 for PTSD with major depression under 38 C.F.R. § 4.130, Diagnostic Code 9433-9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking, disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.




FACTS

On VA examination in April 2008, the Veteran reported having a chronic feeling of unhappiness, which waxed and waned in its intensity.  He reported that he stayed home most of the time and found himself thinking about his experiences in the first Gulf War more often.  He slept well, but only with extensive medications.  The Veteran professed that he loved his wife, but he admitted that the relationship was strained.  He noted that he tried to maintain a good demeanor with his wife and children, but his temper outbursts in public settings embarrassed both him and his family.  He occasionally played an informal poker game with friends, but reported that he felt like isolating himself at times.  The Veteran also reported that he worked for about two years until his spine and related neurological problems forced him to quit working. Records from the Veteran's private disability insurance company reveal that he received disability compensation for cervical stenosis prior to July 2009. While he was employed, the Veteran reported that he was often irritated by the inadequacies of others, but managed to control himself fairly well.

The VA examiner noted that the Veteran was adequately groomed and dressed.  He seemed somewhat anxious throughout the interview with some fidgety movements.  There was no evidence of inappropriate behavior, psychosis, disorientation, gross memory gaps, or nonlinear thinking.  The examiner noted that the Veteran appeared to be functioning reasonably well despite some interpersonal difficulties. The examiner assessed that the Veteran's PTSD was of moderate severity and assigned a Global Assessment of Function (GAF) score of 59, which is indicative of moderate symptoms.

Private treatment records from Jack Dutro, a psychologist, indicate the Veteran experienced gradually increasing symptoms such as neglecting personal hygiene, panic attacks, insomnia, and suicidal ideation.  In a letter dated July 2009, Dr. Dutro reported that the Veteran's depression symptoms were very severe and destabilizing.  He noted that the Veteran was unable to get out of bed to perform activities of daily living.  He also noted that his PTSD symptoms resulted in a chronic state of anger and irritability that were inappropriate for the workplace.  Records from the Veteran's private disability insurance also indicate that the Veteran began receiving benefits based on his PTSD diagnosis rather than his physical disabilities in July 2009.  Additionally, in a psychiatric evaluation dated October 2010, Mr. Dutro noted that the Veteran posed a risk of harm to himself and others due to frequent homicidal and suicidal ideation.  He also noted that the Veteran is frequently dissociative, losing contact with both time and place.  He concluded that the Veteran exhibited major deficiencies in social and occupational relationships that seriously impaired his capacity to work.

On VA examination in June 2012, the Veteran reported that he enjoyed a good relationship with his wife, but admitted that they argue a lot.  He also reported that he goes grocery shopping and completes household chores, but noted that his wife has to remind him to take his medication and eat meals during the day.  He described experiencing depressed mood with little interest in doing things on a daily basis.  The Veteran also reported that he received counseling once a month and brought the October 2010 psychiatric evaluation from Mr. Dutro to his examination.

The VA psychologist noted that the Veteran's concentration appeared to be unimpaired as evidenced by his intact thought processes and fund of knowledge during the interview.  The examiner indicated that the Veteran exhibited symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances in motivation and mood, and difficulty adapting to stressful circumstances.  He concluded that the Veteran's psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity.

In a letter dated August 2012, Dr. Dutro disagreed with the June 2012 VA examination.  He noted that the Veteran's PTSD symptoms were severe and cause major impairments in his occupational and social capacity.  Specifically, Dr. Dutro noted that the Veteran has no close friends in life.  Additionally, the Veteran assaulted a man at the Post Office in 2011, which was not noted during the June 2012 VA examination.  He concluded that the Veteran's episodes of anger, suicidal ideation, and social avoidance made it unlikely that the Veteran would be capable of finding and sustaining meaningful employment.


Analysis
Prior to July 1, 2009

The Veteran maintains that a higher evaluation is warranted.  In support of his claim, he provided treatment records from Mr. Dutro, his treating psychologist.  Notably, the evidence demonstrates that the Veteran's PTSD has resulted in occupational and social impairments as reported by the Veteran and his treating psychologist; however, the severity of the Veteran's impairment does not reflect the criteria for a 70 percent rating prior to July 1, 2009.

On VA examination in April 2008, the Veteran reported that he was unemployed; however, the totality of the evidence indicates that the Veteran left work after he became increasingly physically ill with spine and related neurological problems.  During the April 2008 VA examination, he reported that he was not looking for work over the past year because of his physical difficulties. With respect to the Veteran's social life, the Veteran reported that at times he felt like isolating himself; however, he maintained some degree of a social life in that he had a group of friends with whom he played poker games. 

While private treatment records reveal gradually increasing symptoms such as suicidal ideation, panic attacks, and neglect of personal hygiene, the record does not indicate that the Veteran experienced symptomatology consistent with 70 percent rating.  Specifically, the record does not indicate the Veteran experienced obsessional rituals which interfere with routine activities, intermittently illogical speech, impaired impulse control, or spatial disorientation, prior to July 1, 2009.  Additionally, his GAF score is consistent with no more than moderate symptomatology, as demonstrated by a score of 59.  

The preponderance of the evidence is against a rating higher than 50 percent for PTSD with major depression prior to July 1, 2009; there is no doubt to be resolved; and a rating higher than 50 percent is not warranted.



Since July 1, 2009 

Medical records since July 1, 2009 note the increasing severity of the Veteran's psychiatric symptoms.  In a letter dated July 1, 2009, Mr. Dutro stated that the Veteran's chronic state of anger was inappropriate for the workplace and opined that the Veteran was not employable.  In August 2012, after reviewing the Veteran's previous VA examinations, Mr. Dutro elaborated upon his opinion that the Veteran was not employable.  Specifically, he noted that the Veteran had no close friends and assaulted a man in the Post Office.  He also stated that the Veteran suffered from impaired memory, posed a harm to himself and others, and was disoriented to time and place.

Conversely, the June 2012 VA psychologist concluded that the Veteran's psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity.  Notably, the VA psychologist did not consider the Veteran's prior history of assault.  Additionally, the examiner did not comment on  Mr. Dutro's prior opinion that the Veteran was not employable.  Little probative weight is assigned to the June 2012 VA opinion because it did not consider the totality of the Veteran's psychiatric picture. 

In light of the Veteran's primary psychiatric care provider's statements regarding the Veteran's inability to maintain gainful employment, the Board finds that the overall picture more nearly approximates the criteria for a 100 percent rating since July 1, 2009. 

Total Disability based on Individual Unemployability

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran was granted TDIU effective October 2010.   The Board has granted a 100 percent schedular disability rating for the Veteran's service-connected PTSD with major depression effective July 1, 2009. 

While the evidence of record indicates that the Veteran was unemployed prior to July 1, 2009; the Veteran reported that he left his previous employment due to his physical ailments rather than his psychiatric symptoms.  Records from the Veteran's private disability insurance company also indicate that the Veteran's cervical stenosis, rather than his psychiatric ailments were reason for his unemployment prior to July 1, 2009. Therefore, TDIU is not warranted.

Withdrawn Issue

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.    In September 2013, the Veteran testified at his Board hearing that he was withdrawing the appeal with respect to the issue of an increased rating for epigastric pain with hiatal hernia.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.












ORDER

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depression prior to July 1, 2009 is denied.

Entitlement to a 100 percent disability rating, effective July 1, 2009 for posttraumatic stress disorder (PTSD) with major depression is granted.

Entitlement to a disability rating in excess of 30 percent for epigastric pain with hiatal hernia is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


